Citation Nr: 1236414	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  05-39 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE


Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability resulting from a thoracoscopy, wedge biopsy times three, and bronchoscopy by a VA medical center in December 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel




INTRODUCTION

The Veteran had active service from August 1943 to January 1946.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of December 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In September 2008 and January 2011, the Board remanded for additional development and due process concerns. 


FINDING OF FACT

The Veteran underwent surgery at a VA medical facility in December 2000 which resulted in chronic chest wall pain and which was performed without informed signed consent.


CONCLUSION OF LAW

The criteria for entitlement to VA compensation under 38 U.S.C.A. § 1151 for additional disability resulting from a thoracoscopy, wedge biopsy times three, and bronchoscopy have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The Veteran is seeking compensation under 38 U.S.C.A. § 1151 for chest pain and nerve damage as a result of a thoracoscopy, wedge biopsy times three, and bronchoscopy performed by the VA medical center in Seattle, Washington, in December 2000.  The Veteran reports that the surgery resulted in chest pain at the surgical site.  

The VA medical records show that the Veteran underwent a right thorascopic wedge biopsy times three and bronchoscopy at a VA facility on December 29, 2000.  While the VA surgical records indicate that the Veteran underwent general anesthesia for the procedure and that "informed consent was obtained,"  the record, does not include a copy of the informed consent form or indicate that one was signed by the Veteran.  

Records dating subsequent to the surgery reflect the Veteran's history of right upper quadrant abdominal pain at the surgical site.  A January 2002 private treatment record reflects an assessment of post-thoracotomy syndrome with scar neuroma.  See January 2002 Advanced Pain Center treatment record.  See also November 2004 Advanced Pain Center treatment record (reflecting diagnosis of post-thoracotomy pain).  A June 2004 VA examiner opined that the Veteran had chronic chest wall pain as a residual of the December 2000 chest wall surgery.  An October 2004 VA treatment record reflects the examining surgeon's notation that the Veteran gave a "good clinical [history] for intercostals neuralgia probably related to trocar insertion for the lung biopsy."  

Compensation under 38 U.S.C.A. § 1151 shall be awarded for a qualifying additional disability as caused by improper VA treatment.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  The proximate cause of the disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32; minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). An informed consent must be appropriately documented in the medical record, and signature consent is required for all diagnostic and therapeutic treatments or procedures that (i) require the use of sedation; (ii) require anesthesia or narcotic analgesia; (iii) are considered to produce significant discomfort to the patient; (iv) have a significant risk of complication or morbidity; (v) require injections of any substance into a joint space or body cavity; or (vi) involve testing for human immunodeficiency virus.

The Veteran's December 2000 surgery was under anesthesia and no signed consent form is present in the record.  Although the December 2000 surgical notes indicates that informed consent was obtained, such does not meet the mandatory requirements of 38 C.F.R. § 17.32.  Multiple attempts to obtain any and all informed consent documents with respect to the December 2000 surgery in question have been made with no such document being found.  It appears that VA failed to obtain informed consent from the Veteran under the requisites of 38 C.F.R. § 17.32 for the surgery in December 2000, to include a writing executed by him prior to the surgical procedure. The statement contained in the operative report does not satisfy the nondiscretionary criteria of 38 C.F.R. § 17.32 . It reasonably follows that the surgery was undertaken without informed consent under 38 C.F.R. § 17.32 , thereby rendering the Veteran entitled to VA compensation under 38 U.S.C.A. § 1151  for additional disability resulting from that surgery; namely, chest wall pain.  See 38 C.F.R. § 3.361(a)-(d) .


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional disability resulting from a thoracoscopy, wedge biopsy times three, and bronchoscopy by a VA medical center in December 2000 is granted.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


